Case: 14-15499   Date Filed: 03/14/2017   Page: 1 of 2


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-15499
                     ________________________

                 D.C. Docket No. 1:13-cv-03573-HLM



FLANIGAN'S ENTERPRISES, INC OF GEORGIA,
FANTASTIC VISUALS, LLC,

                                            Plaintiffs - Appellants,

MELISSA DAVENPORT,
MARSHALL G. HENRY,

                                            Intervenors - Plaintiffs -
                                            Appellants,

versus

CITY OF SANDY SPRINGS, GEORGIA,

                                            Defendant - Appellee.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________
                Case: 14-15499       Date Filed: 03/14/2017       Page: 2 of 2


Before ED CARNES, Chief Judge, TJOFLAT, HULL, MARCUS, WILSON,
WILLIAM PRYOR, MARTIN, JORDAN, ROSENBAUM, JULIE CARNES, and
JILL PRYOR, Circuit Judges.*

BY THE COURT:

       A petition for rehearing en banc having been filed, a member of this Court in

active service having requested a poll on whether this case should be reheard en

banc, and a majority of the judges of this Court in active service having voted in

favor of granting rehearing en banc,

       It is ORDERED that this case will be reheard en banc. The panel’s opinion

is VACATED.




       *
         Senior United States Circuit Judge R. Lanier Anderson may elect to participate in
further proceedings in this matter pursuant to 28 U.S.C. § 46(c).